DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 2/24/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 15, and thus dependent claims 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites, “the accommodation unit having a side that is curved” at line 6.  Lines 8-9 of claim 15 then recite, “…a side bonding unit bent in a thickness direction of the accommodation unit and facing the side of the accommodation unit…”  It is not clear if this is meant to invoke antecedent basis to the curved side of line 6, or if this is an altogether distinct [second] side of the accommodation unit. It appears on the basis of the disclosure that this is meant to invoke antecedent basis to the curved side and will be examined accordingly.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
4.	The rejection of claims 1, 2, and 4-6 under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Pak et al. (US 2013/0230767) is maintained.
Regarding claim 1, Pak teaches a rechargeable battery (P30) including: 
an electrode assembly 30 (P9, 31) which can charge and discharge a current (an intrinsic feature to a rechargeable/secondary battery);
first and second electrode tabs 31, 32 (“a lead tab”) electrically connected to the electrode assembly 30 (P33)  [Note:  the instant disclosure designates first and second leads tabs 21, 22 as “a lead tab” 20 which is the interpretation applied to Pak]; and
a pouch case 20 including an accommodation unit 21 in which the electrode assembly 30 is accommodated (P31, Figs. 1-3), and of which at least a portion of an edge side is formed to be curved in a plane perpendicular to a thickness direction of the accommodation unit (annotated below),

    PNG
    media_image1.png
    408
    655
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    543
    539
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    515
    509
    media_image3.png
    Greyscale

        Interpretation 1 			                        Interpretation 2

wherein the bonding unit includes “an upper bonding unit” (annotated below) from which the first and second electrode tabs 20, 21 (“the lead tab”) is drawn out 

    PNG
    media_image4.png
    309
    359
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    580
    566
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    799
    1006
    media_image6.png
    Greyscale

Regarding claim 2, Pak teaches by way of illustration wherein the upper bonding unit is formed in a direction perpendicular to a draw-out direction of the first and second electrode tabs 31, 32 (“the lead tab”) (Figs. 1-3).
Regarding claim 4, Pak teaches the rechargeable battery further comprising an insulating member 110 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 accommodates the pouch case 20 in 
Regarding claim 5, Pak teaches the rechargeable battery further comprising an insulating protector 110 which is formed along the side bonding unit and includes an insertion part (first portion 111) inserted into and connected to the side bonding unit (P38-52, not limited to full disclosure).
Regarding claim 6, Pak teaches the rechargeable battery of claim 19, further comprising an insulating cover  (bonding portion 120) which is connected to an inner side of the insulating protector 110 and has a planar plate that covers the pouch case 20 (P38-52, not limited to full disclosure).

5.	Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Pak et al. (US 2013/0230767).
Regarding claim 15, Pak teaches a rechargeable battery (P30) comprising:
an electrode assembly 30 (P9, 31) configured to charge and discharge a current (an intrinsic feature to a rechargeable/secondary battery);
first and second electrode tabs 31, 32 (“a lead tab”) electrically connected to the electrode assembly 30 (P33) [Note:  the instant disclosure designates first and second electrode tabs 21, 22 as “a lead tab” 20 which is the interpretation applied to Pak]; and
a pouch case 20 comprising an accommodation unit 21, in which the electrode assembly 30 is accommodated (P31, Figs. 1-3), and “a bonding unit” (annotated below –at least two interpretations) sealing the accommodation unit 21 (P35), the accommodation unit 21 having a side that is curved (illustrated, Fig. 1, 2, 5, 7B):


    PNG
    media_image2.png
    543
    539
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    515
    509
    media_image3.png
    Greyscale

        Interpretation 1 			                        Interpretation 2

wherein the bonding unit comprises “an upper bonding unit” from which first and second electrode tabs 31, 32 (“the lead tab”) is drawn out (P33):

    PNG
    media_image4.png
    309
    359
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    580
    566
    media_image5.png
    Greyscale

and “a side bonding unit” (wing portion(s) 24) bent in a thickness direction of the accommodation unit 21 (Figs. 1-7B) and facing the [curved] side of the accommodation unit (Fig. 1- see the circled portion labeled “X” pointing to the side that is curved and which has the side bonding unit facing the curved side of the accommodation unit) to form “a support space” 
Regarding claim 16, Pak teaches by way of illustration wherein the upper bonding unit is formed in a direction perpendicular to a draw-out direction of the first and second electrode tabs 31, 32 (“the lead tab”) (Figs. 1-7B).
Regarding claim 18, Pak teaches the rechargeable battery further comprising an insulating member 310 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 accommodates the pouch case 20 and the electrode assembly (see extended portion 314 of Fig. 7B; P52) in the inner side thereof and surrounds an outer side of the pouch case (Figs. 7A-7B).
Regarding claim 19, Pak teaches the rechargeable battery further comprising an insulating protector 110 which is formed along the side bonding unit and includes an insertion part (first portion 111) inserted into and connected to the side bonding unit (P38-52, not limited to full disclosure).
Regarding claim 20, Pak teaches the rechargeable battery of claim 19, further comprising an insulating cover  (bonding portion 120) which is connected to an inner side of the insulating protector 110 and has a planar plate that covers the pouch case 20 (P38-52, not limited to full disclosure).
Claim Rejections - 35 USC § 103
6.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 2013/0230767) as applied to at least claim 1 above is maintained.
Regarding claim 3, Pak is silent as to the size of the support space. The court has held that where the only difference between the prior art and the claims is a recitation of relative  the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP § 2144.04 III. A.). 
Furthermore, one with ordinary skill in the art would understand to leave an appropriately-sized gap in order to accommodate the placement of the bonding portion 120 and the first portion 111 of insulating member 110 which are required to fit within said “support space”.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the workable or optimum spacing distance in order to allow for accommodation of the components (120, 111) contained within the support space.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 2013/0230767) as applied to at least claim 15 above.
Regarding claim 17, Pak is silent as to the size of the support space. The court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP § 2144.04 III. A.). 

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the workable or optimum spacing distance in order to allow for accommodation of the components (120, 111) contained within the support space.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

COMPACT PROSECUTION CLAIM REJECTION
8.	The following rejection is provided in the instance that “a thickness direction” in claim 1 is further defined in the claim such that it is required to be the direction shown below in Fig. 2 of the instant application.  It is noted that currently the thickness direction of claim 1 (or claim 15) is not defined relative to any other component, and thus what is defined as the thickness direction in the prior art is open to interpretation.  It appears based on Applicant’s arguments that the intent is that the thickness direction is that added to Fig. 2 below; however, this is not presently claimed.  For compact prosecution purposes, the following rejection is presented against claims 1-6 in the instance that the thickness direction is defined in the claim as that shown below in Fig. 2.  
It is noted that the Examiner is not proposing the specific claim language to capture this feature, wherein the language presented below of “wherein the thickness direction is the .

    PNG
    media_image7.png
    814
    476
    media_image7.png
    Greyscale

9.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0011070) in view of Pak et al. (US 2013/0230767).
Regarding claim 1, Kim teaches a rechargeable battery 100 (Figs. 2-6, not limited to full disclosure) including: 
an electrode assembly 120 which can charge and discharge a current (an intrinsic feature to a rechargeable/ secondary battery);
a lead tab 130, 130 which is electrically connected to the electrode assembly (P96); and 
a pouch case 110 including 
a receiving part 116/116' (“an accommodation unit”) in which the electrode assembly 120 is accommodated (P96), and of which at least a portion of an edge side is formed to be curved in a plane perpendicular to a thickness direction of the 
“a bonding unit” which is formed to be extended from the edge side of the receiving part 116/116' (“an accommodation unit”) and seals the accommodation unit (P102),
wherein the bonding unit includes “an upper bonding unit” (annotated below) from which the lead tab 130, 130 is drawn out and a side bonding unit (annotated below).  

    PNG
    media_image8.png
    435
    856
    media_image8.png
    Greyscale

Kim is deficient in teaching that the side bonding unit is bent in the thickness direction of the receiving part 116/116' (“accommodation unit”) and enables a support space to be formed between the side bonding unit and the receiving part 116/116' (“an accommodation unit”) as claimed.  In the same field of endeavor, Pak teaches analogous art of a secondary battery including an electrode assembly 30 contained within a pouch case 20, said pouch case also having an accommodating portion 21, an analogous upper bonding unit from which lead tab (31, 32) is drawn out and a side bonding unit (wing(s) 24), and wherein the side bonding unit (wing(s) 24) are bent in the thickness direction of the accommodation unit, [wherein the 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique as described above of Pak to the side bonding unit/wing portion of Kim such that the side bonding unit is bent in the thickness direction of the receiving part 116/116’ (“accommodation unit”) and enables a support space to be formed between the side bonding unit and the receiving part 116/116’ (“accommodation unit”), thereby providing the predictable result of improving the safety of the battery with respect to the side bonding unit/wing portion (Pak: P6-13).
Regarding claim 2, Kim teaches by way of illustration that the upper
bonding unit is formed in a direction perpendicular to a draw-out direction of the lead tab (Fig. 2).
Regarding claim 3, Kim as modified y Pak teaches the support space, wherein Pak is silent as to the size of the support space. The court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP § 2144.04 III. A.). 
Furthermore, one with ordinary skill in the art would understand to leave an appropriately-sized gap/space in order to accommodate the placement of the bonding portion 120 and the first portion 111 of insulating member 110 which are required to fit within said gap/“support space”.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the workable or optimum spacing distance in order to allow for accommodation of the components (120, 111) contained within the support space.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Regarding claim 4, Kim fails to disclose the features as claimed; however, Pak teaches is a known technique to provide the analogous rechargeable battery with an insulating member 110 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 accommodates the pouch case 20 in the inner side thereof and surrounds an outer side of the pouch case (Figs. 2, 4A-7B; P38-52, not limited to full disclosure).  The elements as claimed are drawn to the elements of the modified wing portion/side bonding unit of Kim by Pak, and thus, it is considered an obvious expedient to incorporate all of said elements as taught by Pak when modifying Kim to provide the predictable results as described above.  
Regarding claim 5, Kim fails to disclose the features as claimed; however, Pak teaches is a known technique to provide the analogous rechargeable battery with an insulating protector 
Regarding claim 6, Kim fails to disclose the features as claimed; however, Pak teaches is a known technique to provide the analogous rechargeable battery with an insulating cover  (bonding portion 120) which is connected to an inner side of the insulating protector 110 and has a planar plate that covers the pouch case 20 (P38-52, not limited to full disclosure).  The elements as claimed are drawn to the elements of the modified wing portion/side bonding unit of Kim by Pak, and thus, it is considered an obvious expedient to incorporate all of said elements as taught by Pak when modifying Kim to provide the predictable results as described above.  

Response to Arguments
10.	Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.  Applicant’s principal arguments are reproduced below with a subsequent Examiner response section that is respectfully submitted.
1)  Without conceding the propriety of the above-rejection, in the interest of expediting prosecution, Applicant has amended claim 1 to now recite, among other features, “a pouch case including an accommodation unit in which the electrode assembly is accommodated, and of which at least a portion of an edge side is formed to be curved in a plane perpendicular to a thickness direction of the accommodation unit.” (emphasis added). Applicant respectfully submits that Pak does not appear to disclose, teach, or even suggest, “at least a portion of an edge side is formed to be curved in a plane perpendicular to a thickness direction of the accommodation unit” as now recited in claim 1.

    PNG
    media_image9.png
    657
    665
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    225
    655
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    367
    639
    media_image11.png
    Greyscale

	Response:  The rejection of record as been updated to demonstrate how Pak meets the features as amended and is not repeated here.  Accordingly, the arguments above are not held as persuasive.  It is noted that currently the thickness direction of claim 1 (or claim 15) is not defined relative to any other component, and thus what is defined as the thickness direction in the prior art is open to interpretation.  It appears based on Applicant’s arguments and reproduced figures in the response filed that the intent is that the thickness direction is that added to Fig. 2 above; however, this is not presently claimed.  For compact prosecution purposes, a rejection is made above in the instance that the thickness direction is defined in the claim as that shown above in Fig. 2 (see “Compact Prosecution Rejection”).  

	


    PNG
    media_image12.png
    221
    650
    media_image12.png
    Greyscale
	Response:  The rejection of record as been updated to demonstrate how Pak meets the features as amended and is not repeated here.  Accordingly, the arguments above are not held as persuasive.
3)  New dependent claim 18 depends from claim 15 and recites “further comprising an insulating member having an empty space formed in an inner side thereof, and one side of which is opened such that the insulating member accommodates the pouch case and the electrode assembly in the inner side thereof and surrounds an outer side of the pouch case.”
Applicant respectfully submits that the cited portions of Pak as apparently construed by the Office action do not appear to disclose, teach, or even suggest at least “an insulating member having an empty space formed in an inner side thereof, and one side of which is opened such that the insulating member accommodates the pouch case and the electrode assembly in the inner side thereof” (emphasis added).
	Response:  The embodiment of Fig. 7A-7B of Pak reads on the feature as amended in that the insulating member 310 accommodates the pouch case and the electrode assembly in the inner side thereof and surrounds an outer side of the pouch case as illustrated (P52).  Accordingly, the feature does not distinguish over the Pak reference.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (US 2013/0288104) teaches pouch cells having an asymmetric structure including curved portions:

    PNG
    media_image13.png
    599
    413
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    587
    426
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    325
    325
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    407
    343
    media_image16.png
    Greyscale


	Larson et al. (US 6,498,951) teaches a rechargeable battery with the following structure:

    PNG
    media_image17.png
    570
    640
    media_image17.png
    Greyscale

It is noted that most implantable batteries used in medical devices (pacemakers) used this curved construct type of battery (the reasons for this specific configuration are discussed in the Larson reference).
Bhardwaj et al. (US 2013/0108906) teaches a pouch 108 that has non-rectangular battery therein, and after providing the flexible sheets that make up the pouch, the sheets are heat-sealed and have the non-terminal sides folded (P33):

    PNG
    media_image18.png
    342
    561
    media_image18.png
    Greyscale

Park et al. (US 2016/0028047) teaches a battery case as shown with curved portions:

    PNG
    media_image19.png
    707
    446
    media_image19.png
    Greyscale
		
Spare et al. (US 2012/0015236) teaches a curved battery cell inside of a pouch 116 that can be heat-sealed and folded on its non-terminal sides (P34):

    PNG
    media_image20.png
    525
    542
    media_image20.png
    Greyscale

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729